Citation Nr: 1212911	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to a disability rating in excess of 0 percent for residuals of fracture of left fifth finger with limitation of motion.

4.  Entitlement to a disability rating in excess of 30 percent for asthma.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1990 to February 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004, December 2005, and April 2007 rating decisions by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In June 2007 and August 2007, the Veteran withdrew his request for a Travel Board hearing for the issue of entitlement to a disability rating in excess of 30 percent for asthma.  See 38 C.F.R. § 20.704(e) (2011).

In October 2009 and February 2011, the Board remanded this case for further evidentiary development.

The issues have been characterized as listed on the title page to comport with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

Hypertension; Right Carpal Tunnel Syndrome; Residuals of Left Finger Fracture

On each VA Form 9 he submitted in January 2012 for the issues of entitlement to service connection for hypertension, entitlement to service connection for right carpal tunnel syndrome, and entitlement to a disability rating in excess of 0 percent for residuals of fracture of left fifth finger with limitation of motion, the Veteran requested a Travel Board hearing at the RO before a Veterans Law Judge.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2011).

Such a hearing must be scheduled for these three issues.  The Veteran and his representative should be notified by letter of the date, time, and place of that hearing.

Asthma

The Board's October 2009 remand instructed that the Veteran was to be scheduled for a VA examination with a pulmonary specialist to determine the current nature and severity of his service-connected asthma.

The Veteran underwent a VA respiratory examination in April 2010, but such examination was conducted by a specialist in occupational and preventative medicine, not a pulmonary specialist.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran must be scheduled for a VA respiratory examination by a pulmonary specialist so that current findings pertaining to his asthma disability may be obtained prior to adjudication.


TDIU

The Veteran is to be scheduled for a VA general medical examination for an opinion regarding the extent to which all of his service-connected disabilities (obstructive sleep apnea; asthma; headaches to include migraines; chronic lumbosacral strain with degenerative disc disease L4-L5, L5-S1; left knee chondromalacia with patellofemoral pain syndrome; right knee chondromalacia with patellofemoral pain syndrome and arthritis; gastroesophageal reflux disease; pelvic bone fracture with residual arthritis of the pubic symphysis with aching and pain; mood disorder; and residuals of fracture of left fifth finger with limitation of motion) currently affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge for the issues of entitlement to service connection for hypertension, entitlement to service connection for right carpal tunnel syndrome, and entitlement to a disability rating in excess of 0 percent for residuals of fracture of left fifth finger with limitation of motion.  The Veteran and his representative should be notified by letter of the date, time, and place of that hearing.

2.  Schedule the Veteran for a VA respiratory examination by a pulmonary specialist.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of all manifestations of the service-connected asthma.  All required testing must be performed.

3.  Schedule the Veteran for a VA general medical examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the extent to which all of the Veteran's service-connected disabilities (obstructive sleep apnea; asthma; headaches to include migraines; chronic lumbosacral strain with degenerative disc disease L4-L5, L5-S1; left knee chondromalacia with patellofemoral pain syndrome; right knee chondromalacia with patellofemoral pain syndrome and arthritis; gastroesophageal reflux disease; pelvic bone fracture with residual arthritis of the pubic symphysis with aching and pain; mood disorder; and residuals of fracture of left fifth finger with limitation of motion) currently affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

